LEVINE, Justice,
specially concurring.
I agree that Gary, the putative father, may not assert our five-year statute of limitations as a shield against his own parental obligations. Accordingly, I concur in the result. However, I am very concerned that the majority’s gratuitous con*719struction of NDCC § 14-17-05(l)(b) makes it a meaningless statute.
Section 14-17-05(l)(b) bars an action for declaring the nonexistence of a presumed father-child relationship unless it is brought within five years of the child’s birth. The statute obviously recognizes that a mistaken designation of biological fatherhood can be rectified only within five years of the child’s birth. After that, the importance of the correct identity of a sperm donor gives way to the importance of the relationship between the child and the individual who, though not perhaps the sperm provider, is the one who has provided all of those daily, monthly, and yearly minute and major contributions that define the essence of fatherhood. At least, those are the legislative facts incorporated into section 14-17-05(l)(b). After five years, biological fatherhood becomes an irrelevancy.
To construe this statute as nonetheless permitting presumed fathers to forgo bringing a timely action to disestablish their paternity, but still assert nonpaternity as a defense to an action for child support, renders the statute meaningless, superfluous and futile. Yet, there is a rule that the legislature neither requires nor does idle acts. State ex rel. Kusler, et al. v. Sinner, 491 N.W.2d 382 (N.D.1992).
The faulty interpretation also allows a presumed father to do indirectly what he cannot do directly — declare the nonexistence of his paternity any time he is called upon to provide child support. Aside from violating the plain meaning of the statute, such a construction also trivializes and diminishes the legislative goal — to protect a child’s relationship with the man who has stood in the shoes of fatherhood for more than five years of that child’s life and to protect the stability and the benefits to the child from the continuity of that relationship that are the incentives for the legislation. Cf. Quirk v. Swanson, 368 N.W.2d 557, 561 (N.D.1985). The legislature understands that fatherhood comes in several different packages — biological, adoptive or, in the case of a five-plus-year “father,” even an estopped or laches-ridden one. Cf. Mougey v. Salzwedel, 401 N.W.2d 509, 514 (N.D.1987) (Levine, J., dissenting).
The common law rule that allows the defendant to assert as a defense a time-barred affirmative claim should not be applied here when to do so, effectively defeats the legislative purpose of the statute at issue. See People in Interest of R.T.L., 780 P.2d 508, 519 (Colo.1989) (Mullarkey, J., dissenting). In this State, there is no common law where the law is declared by the Code. NDCC § 1-01-06.
Because the construction of NDCC § 14-17-05(l)(b) is not necessary to the majority’s decision, I hope its dicta is not set in stone and will not serve as precedent. It should not and, I hope, it will not.